884 F.2d 1398
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.James CONSTANT, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 89-1429.
United States Court of Appeals, Federal Circuit.
Aug. 14, 1989.

Before MARKEY, Chief Judge, COWEN, Senior Circuit Judge, and MICHEL, Circuit Judge.
PER CURIAM.

DECISION

1
James Constant appeals from a decision of the United States Claims Court, which granted the government's cross-motion for summary judgment;  denied Constant's motion for summary judgment and dismissed the complaint.  We affirm the decision on the basis of Judge Lydon's opinion, 16 Cl.Ct. 629 (1989).